Citation Nr: 0016271	
Decision Date: 06/20/00    Archive Date: 06/28/00	

DOCKET NO.  98-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
fatigue, memory loss, depression, irritable bowel symptoms, 
numbness, and stiff sore joints with muscle aches due to an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
May 1986, from September 1990 to May 1991, and from June 1991 
to October 1993, including service in the Southeast Asia 
Theater of Operations during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 25, 1997, rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for "fatigue, memory loss, depression, irritable 
bowel symptoms, numbness, and stiff sore joints with muscle 
aches due to an undiagnosed illness," and assigned a 
10 percent rating for the disability from November 24, 1995.  
The veteran has appealed the rating assigned.  A claim for a 
total rating for compensation purposes based on individual 
unemployability was subsequently denied by the RO on January 
12, 1998.  The veteran did not appeal this denial, and the 
matter is not before the Board at the present time.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran's claim for compensation involved an extensive 
array of symptoms claimed as manifestations of an undiagnosed 
illness related to service in the Persian Gulf War .  The RO 
denied service connection for a number of the symptoms, 
including tinea versicolor with vitiligo and small papilloma 
of the neck; bleeding gums, shortness of breath, frequent 
urination, heartburn, and back pain, but granted service 
connection for a number of others.  Those manifestations of 
disability that were recognized as service-connected were not 
given individual ratings; they were instead lumped together 
as a single disability for which a single schedular 
evaluation of 10 percent was assigned under Diagnostic Code 
5025 of the VA Rating Schedule effective November 24, 1995, 
the date of receipt of the claim.  

The VA Schedule for Rating Disabilities does not contain a 
single code that applies specifically to all the symptoms 
included within the service connection grant.  The 10 percent 
rating was assigned under code 5025 by analogy pursuant to 
38 C.F.R. § 4.20 (1999), which provides that "[w]hen an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous").  Code 5025 is the 
code for "fibromyalgia (fibrositis, primary fibromyalgia 
syndrome)" and provides a 10 percent rating for "widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms" requiring continuous 
medication for control.  A 20 percent rating is provided for 
symptoms that "are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one third of the 
time."  38 C.F.R. § 4.71a (1999).  

It should be noted initially that the 10 percent rating under 
Code 5025 was assigned without regard to the requirements 
provided for disabilities associated with undiagnosed 
illness.  The VA Adjudication Procedures Manual M21-1, Part 
VI, § 7.22 (c) states that 

"[i]n order to properly identify and 
track claimed disabilities based on the 
Persian Gulf War Veterans Act, the 
following Diagnostic Code series 
beginning with "88" has been established.  
The 88 Code will be the first element of 
a hyphenated analogous code.  It will be 
assigned according to the body system of 
the analogous code which it precedes.  
(See subparagraph 9b.)".  

Under this formulation, the proper code for the rating 
assigned in the present case would have been 8850-5025.  

A more fundamental problem, however, is that resort to a 
single rating under Code 5025 does not take into 
consideration all of the various manifestations included 
within the service connection grant and therefore does not 
offer the veteran a fair opportunity to receive the highest 
rating providing in the rating schedule for his disability.  
As a general rule, except as otherwise provided, all 
disabilities arising from a single disease entity are to be 
rated separately.  38 C.F.R. § 4.25 (1999).  The exception to 
this rule is when assignment of separate ratings would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (1999).  The 
United States Court of Veterans Appeals (Court)  
(redesignated on March 1, 1999, as the United States Court of 
Appeals for Veterans Claims) has held that the "critical 
element" in determining whether separate ratings may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  If duplication and overlapping are avoided, 
separate ratings do not contravene the regulation prohibiting 
pyramiding.  

In the present case, the symptomatology incorporated into the 
10 percent rating under the RO's formulation is diverse and 
involves disparate body parts as well as both organic and 
psychiatric symptomatology.  Notwithstanding that the M21-1 
guidelines for rating undiagnosed illnesses permit the 
assignment of analogous ratings and that the Code 5025 
criteria for fibromyalgia include a number of the symptoms 
conceded to the veteran's illness, it is relevant that the VA 
physician who examined the veteran in May 1998 was unable to 
confirm a diagnosis of fibromyalgia.  In addition, limiting 
the rating to this code alone deprives the veteran of the 
full benefit of consideration under other codes which might 
be beneficial to his claim, including in particular the codes 
for psychiatric illness and gastrointestinal illness.  The 
veteran himself has contested the inclusion of all service-
connected manifestations in a single rating and has requested 
separate ratings of 50 percent for depression and memory 
loss, 40 percent for musculoskeletal symptoms (fatigue with 
numbness and stiff sore joints with muscle aching), and 
30 percent for irritable bowel syndrome.  (See VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in March 1998).  
These allegations cannot be properly addressed without 
consideration of other rating codes.  

Therefore, further adjudication by the RO is required.  A 
reexamination of the veteran must be performed; thereafter, 
the paramount consideration will be that a claim for increase 
must be considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The basis for a decision to rate a disability 
under one particular code and not others must be articulated, 
and this rule applies to ratings assigned by analogy.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO should assure that copies of 
all available relevant medical records 
are included in the claims folder.

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
examination to ascertain the nature and 
severity of all current symptomatology 
due to memory loss, fatigue, depression, 
irritable bowel symptoms, numbness, and 
stiff sore joints with muscle aches due 
to undiagnosed illness.  Orthopedic, 
gastrointestinal and psychiatric 
examinations will be required as part of 
this study.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner(s) for 
review in conjunction with the 
examinations, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner(s) should respond 
to the following and provide a full 
statement of the basis for any 
conclusions reached.  

(a) The psychiatric examiner 
should state specifically 
whether depression due to 
undiagnosed illness is 
currently present and, if so, 
describe the extent to which it 
results in disability under the 
criteria set forth in the VA 
general rating formula for 
mental disorders.  See 
38 C.F.R. § 4.130 (1999).  Each 
of the findings called for by 
the rating schedule should be 
discussed.  The same 
information should be recorded 
with respect to memory loss.  

(b) The gastrointestinal 
examiner should describe in 
detail all symptoms of 
irritable bowel syndrome that 
are attributable to an 
undiagnosed illness.  

(c) The musculoskeletal 
examiner should describe all 
joints and body parts affected 
by stiffness, soreness, muscle 
aches and/or numbness.  The 
examiner should provide this 
information only to the extent 
that such symptoms are due to 
an undiagnosed illness rather 
than a known diagnosis.  The 
location of the symptoms should 
be described specifically, and 
the frequency and severity of 
all exacerbations should be 
reported.  The extent to which 
the symptoms of undiagnosed 
illness result in limitation of 
motion of any joint should be 
described specifically and in 
detail.  

4.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that the 
purposes of this remand, as shown in the 
discussion and specification above, have 
been satisfied.  If the requested 
information is incomplete, the report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1999).  If this is necessary, the 
physician(s) who performs the examination 
should be given an opportunity to amend 
the findings without reexamining the 
veteran but should be free to schedule a 
reexamination if necessary.  All other 
necessary followup actions should be 
taken.  

5.  When the development requested herein 
is deemed to be complete, the RO should 
readjudicate the issues on appeal and 
assign separate ratings for each of the 
various components of the disability 
presently rated as a single unit under 
Code 5025.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) and Bierman v. 
Brown, 6 Vet. App. 125, 130 (1994).  The 
claim should be considered under all 
applicable diagnostic codes.  The basis 
for the selection each code and the 
rejection of other potentially applicable 
codes should be articulated.  

6.  If any determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



